Citation Nr: 0332321	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  94-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected generalized anxiety disorder.  

2.  Entitlement to service connection for a chronic acquired 
right eye disorder as secondary to service-connected 
generalized anxiety disorder.  

3.  Entitlement to service connection for atherosclerotic 
occlusion of left middle cerebral artery, status post 
infarction, with right hemiplegia, aphagia and right 
homonomous hemianopsia.

4.  Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946, and from April 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO, in pertinent part, denied 
entitlement to service connection for hypertension and a 
chronic acquired right eye disorder as secondary to service-
connected psychoneurosis, unclassified, and an increased 
evaluation for psychoneurosis, unclassified.

The veteran's case was transferred to the RO in Phoenix, 
Arizona. 

This matter also arises from a July 2000 rating decision from 
the Phoenix RO wherein the RO denied entitlement to service 
connection for atherosclerotic occlusion of left middle 
cerebral artery, status post infarction, with right 
hemiplegia, aphagia and right homonomous hemianopsia.  

The case was subsequently transferred to the Milwaukee, 
Wisconsin RO, which has jurisdiction of the claimant's 
appeal.

The claim was remanded in June 1998 and in April 2003 for 
additional development and adjudicative action.  

In July 2003 the RO most recently affirmed the determinations 
previously entered.



The case has been returned to the Board for further appellate 
review.

The Board on its own motion is advancing this case on the 
docket based on a finding that sufficient cause for 
advancement is shown due to the veteran's age and that he is 
seriously ill.  38 C.F.R. § 20.900(c) (2003) amended by 68 
Fed. Reg. 53682, 53683, (Sept. 12, 2003).

The issue of entitlement to service connection for 
atherosclerotic occlusion of left middle cerebral artery, 
status post infarction, with right hemiplegia, aphagia and 
right homonomous hemianopsia is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that hypertension is not causally related to 
service-connected generalized anxiety disorder.

2.  The probative and competent medical evidence of record 
establishes that a chronic acquired right eye disorder is not 
causally related to service-connected generalized anxiety 
disorder.

3.  Generalized anxiety disorder is productive of no more 
than emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment under the 
rating criteria in effect before November 7, 1996; and 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
under the criteria effective November 7, 1996.



CONCLUSIONS OF LAW

1.  Hypertension is not due to, the result of, or aggravated 
by service-connected generalized anxiety disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  A chronic acquired right eye disorder is not proximately 
due to, the result of, or aggravated by service-connected 
generalized anxiety disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an evaluation in excess of 10 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103a, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.129. 4.130, 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in January 1947 the veteran was granted 
service connection for psychoneurosis, unclassified, 
residuals of combat episodes, evaluated as ten percent 
disabling effective from August 1946.  He waived entitlement 
to compensation for a period of recall to active duty from 
April 1951 to January 1953.  A 10 percent evaluation was re-
assigned effective from January 1953 for psychoneurosis, 
unclassified in a rating decision in May 1953. 

VA examinations in 1946 and 1953 reported the eyes to be 
normal with no indication of any retinal abnormality.  

VA examinations in December 1946 and April 1953 are negative 
for any evidence of hypertension.  

At a routine VA Compensation and Pension (C&P) examination in 
August 1958 the veteran was diagnosed with psychoneurosis, 
anxiety reaction.  The 10 percent evaluation was confirmed 
and continued in an August 1958 rating decision.  

The veteran was hospitalized in July 1969 for a condition 
other than his service-connected nervous condition.  The 
hospital summary notes that hypertension was diagnosed as 
secondary to renal involvement of lupus erythematosus 
disseminatus.  

The 10 percent evaluation was confirmed and continued in a 
January 1970 rating decision.  

After review of VA outpatient treatment records, the RO 
confirmed and continued the 10 percent evaluation in a 
December 1991 rating decision.  

In November 1992 the veteran sought an increased rating for 
his service-connected psychoneurosis.  He also claimed that 
his hypertension was caused by his nervous condition.  He 
further claimed that his eyes were going bad and he could not 
see out of his right eye.  He was a survivor of a ship sunk 
by enemy fire and was five days in the sea and suffered 
severely.

He believed all this was due to the sinking of the ship in 
July 1945 and spending almost 5 days in the water.  

A VA hospital summary for a period of hospitalization in 
February 1981 shows that the veteran had a branch retinal 
vein occlusion in the right eye in 1974, treated with laser.  
Recently, he had a vitreous hemorrhage and after it cleared 
it was noted that he had a retinal detachment for which he 
was hospitalized.  During his admission he had an 
uncomplicated scleral buckling procedure of the right eye.  

VA outpatient treatment records show the veteran was treated 
periodically for hypertension.  In November 1992 an entry 
notes he was at the Mental Health Clinic and that he had 
never been there before.  

He requested an upgrade for his service connected nervous 
condition and did not know why he was there other than his 
service organization had sent him.  He became angry and 
abruptly left when told that if he did not need care, his 
evaluation could not be upgraded.  

The veteran was afforded a VA C&P mental disorders 
examination in April 1996.  He related his medical history 
and personal history.  He described the ordeal resulting from 
the sinking of the ship on which he served and treatment 
thereafter.  

The veteran indicated he took medication for his nervous 
condition.  At times he had to get out of bed because of an 
emotional reaction that he felt he was going to suffocate.  
His wife believed that he had a temper.  He cried easily and 
could not go to a swimming pool or a beach because he was 
afraid of the water.  

On examination, he had normal psychomotor activity, related 
appropriately, made good eye contact, and had clear, 
coherent, and normal speech.  His affect was appropriate full 
range.  He described his mood as "sometimes good, sometimes 
moody".  He denied any suicidal or homicidal thoughts or 
ideas.  He denied hallucinations or delusions.  He slept okay 
with medication.  His appetite was okay.  His energy was way 
down.  He felt depressed at times.  His memory was good.  His 
insight and judgment were fair.  He was considered capable of 
managing his benefits.

The diagnosis was generalized anxiety disorder and on Axis 
IV, no significant problems were indicated at the time of 
examination.  A Global Assessment of Functioning (GAF) score 
of 70, mild symptoms, was assigned.

The examiner noted that the veteran presented with symptoms 
of anxiety and nervousness possibly related to the experience 
he had when his ship was sunk during the second war.  

Examinations were scheduled for the veteran, however, he did 
not report for the examinations.  He subsequently stated that 
he could not make it to the scheduled examinations due to 
lack of transportation and asked that they be rescheduled.  

Although the veteran indicated treatment at the Milwaukee 
VAMC during the period from 1968 to 1987 and once in 1992, 
the Milwaukee VAMC, in reply to several requests has stated 
that they have no medical records for the veteran.  

In August 1999, the veteran informed the RO that he had just 
suffered a stroke and requested an examination as his 
service-connected disability had increased in severity.

The veteran was afforded a VA C&P vascular examination in 
December 1999.  The claims file was reviewed.  The examiner 
mentioned that the veteran had hypertension known since at 
least 1991, however, the claims file with active duty 
military records that demonstrated that he had anxiety or 
psychoneuroses showed no evidence of hypertension.  The 
examiner observed that the veteran was unable to give any 
history as he had suffered a massive left cerebral infarction 
and still had a right hemiparesis.  He seemed to have an 
expressive and probably a receptive aphasia.  The clinical 
findings were reported.  The veteran did not report for a 
chest x-ray.

The impression was hypertension, under good control, with 
known normal renal function despite proteinuria, no clear 
evidence of any cardiac complications.  There was, however, 
reference to a possible cardiomyopathy, and he had a 
pacemaker.  His stroke would have to be considered a 
complication of hypertension.  The examiner pertinently 
opined, after reviewing the records and claims file, that 
there was no evidence that the hypertension was related to 
his psychiatric problems.  

Other examinations were cancelled as the veteran was in a 
rehabilitation center due to his massive stroke and he was 
non-functional and non-verbal.

In November 2002, a VA examiner provided an opinion on the 
relationship between the veteran's service connected 
psychiatric disorder and his non-service connected 
hypertension.  The examiner stated that the claim files and 
available medical records were thoroughly reviewed.  

The medical records and VA examinations in December 1946 and 
April 1953 were negative for any hypertension.  He developed 
systemic lupus erythematosus in 1969 and at that time was 
also diagnosed with hypertension.  The hypertension was 
thought to be secondary to the renal pathology brought on by 
the lupus.  He has had these conditions since diagnosis.  

The examiner noted that medical science had a great degree of 
evidence of the causal relationship of renal disease and 
hypertension.  The examiner stated that "psychiatric 
disorders are not a well documented cause of hypertension; 
therefore, it is not as least as likely as not that the 
veteran's service connected psychiatric condition caused his 
hypertension."

Also in November 2002 a VA psychiatric examiner offered an 
opinion on a link between the veteran's service connected 
psychiatric condition and his hypertension and/or right 
retinal detachment.  The examiner noted that the two volume 
claims file was reviewed prior to preparation of the opinion.  
He included pertinent findings in his opinion.  He noted that 
an August 1958 VA examination changed the veteran's diagnosis 
from psychoneurosis, unclassified, to psychoneurosis, anxiety 
reaction.  The diagnosis was again changed in April 1996 from 
psychoneurosis, anxiety reaction, to generalized anxiety 
disorder.  

The VA examiner noted that the interval between onset of 
service-connected neurosis in December 1946 and the first 
documented episode of high blood pressure in July 1969 was 
more than 22 years.  The interval between onset of service-
connected neurosis and documentation of detached retina in 
February 1981 was more than 34 years.  

The conclusion was that the relationship between anxiety 
disorders and hypertension was neither so strong nor clear to 
render it "as likely as not" that the veteran's anxiety 
disorder caused his hypertension.  He cited to two recent 
medical papers that stated research results did not support 
the role of depressive or anxiety symptoms or emotional 
distress in the development of hypertension.  

He further stated that the relationship, if any, between 
anxiety disorders and detached retinal conditions was even 
more obscure.  

He concluded that there was no known mechanism to suggest a 
proximate relationship between an anxiety disorder and either 
hypertension (22 years later) or retinal detachment (34 years 
later).  

The examiner wrote:

The issue of whether the veteran's 10 % 
service-connected anxiety disorder may 
have aggravated his hypertension or 
retinal detachment is speculative, at 
best.  It is not possible to identify any 
aggravating effect of the anxiety 
disorder on the hypertensive disorder or 
retinal detachment in the veteran's 
individual case or on an "at least as 
likely as not" basis.  It is interesting 
to note that in none of the material 
contained in the veteran's two-volume 
claims folder, spanning some 45 years, 
has a treatment provider identified the 
veteran's anxiety disorder as either 
causing or aggravating his hypertension 
or retinal detachment.  In this regard, 
the veteran's allegation that his doctor 
verbally made such a connection could not 
be confirmed.  The evidence of record 
supports the opinion of Dr. [], who at 
the Phoenix VAMC on December [], 1999 
opined, 'there is no evidence that the 
hypertension is related to his service 
career or to his psychiatric problems 
while in the service.' 

In December 2002, a VA physician reviewed the veteran's claim 
file and offered an opinion on his claim that his right eye 
disorder was secondary to his service-connected generalized 
anxiety disorder or as a result of his hypertension or as a 
result of having been 5 days in sea water with exposure to 
salt and fuel oil.  

After review, the examiner did not believe that the branch 
retinal vein occlusion or the subsequent retinal detachment 
in the veteran's right eye were related to his service in the 
US military.  


Criteria

Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).


Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process had been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00. 

The veteran's claim was filed prior to November 7, 1996.  
Therefore, for the period subsequent to the effective date of 
the change, his psychiatric disorder must be evaluated under 
both the old and new criteria, as appropriate, to determine 
which version is more favorable to him.  See VAOPGCPREC 3-00. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

The regulations in effect prior to November 7, 1996, provided 
that a 10 percent evaluation requires emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  


A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).

The term "definite" is in the "old" rating criteria for a 30 
percent rating.  VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93; see also 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1997).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 10 percent disability 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2003).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. 3.321(b) (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).


General

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.   

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable 
September 1993 rating decision and forwarding letter dated in 
September 1993 that in combination notified him of the basis 
for the decisions reached.  

The RO also provided the appellant a statement of the case 
dated in December 1993 and supplemental statements of the 
case in May and November 1996, January 2003 and July 2003 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran was afforded a VA medical examination in December 
1999.  In October 2002 the RO indicated that with the 
assistance of the veteran's representative it learned that 
there had been no improvement in the veteran's health, he was 
wheelchair bound and paralyzed on one side.  As this 
prohibited him from appearing for examinations, the RO 
obtained medical opinions. in November and December 2002.  

In a May 2003 letter the RO notified the appellant of the 
provisions of the VCAA, the evidence necessary to establish 
entitlement for his claims, what had been done on his claim, 
what information or evidence he needed to submit and what VA 
would do to assist him.  He was notified that any additional 
evidence should be submitted within 30 days.      

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  


However, the notices provided to the veteran and his 
representative in the present case since his claim was filed 
in 1992 have accorded him ample time for responses, and he 
and his representative have submitted evidence on several 
occasions.  In February 2003 the veteran's representative 
wrote that the veteran had nothing further to add to his 
appeal and that the case should be returned to the Board. 

Although less than one year has passed since notification of 
the VCAA in May 2003, the veteran's representative wrote in 
September 2003 that per request of the veteran to please 
forward his case to the Board immediately.  He had nothing 
more to add.  The veteran's representative noted that the 
veteran was seriously ill and in a nursing home. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Secondary Service Connection

The veteran's own opinions and statements, pertinently and 
for the most part asserting that hypertension and a right eye 
disorder are related to his service-connected generalized 
anxiety disorder are not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypertension and right eye disorder are related to 
a disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


Hypertension

The veteran maintains that he has hypertension which 
developed secondary to his service-connected psychiatric 
disorder.  The veteran's representative claims that there are 
a number of studies relevant to this issue.  

The evidence of record clearly shows that the veteran 
presently has hypertension.   

Importantly, the record contains a report by a VA examiner 
following a complete review of the record including 
examination findings from a vascular examination in December 
1999.  The VA examiner found the veteran had had hypertension 
known since at least 1991 that was under good control.  The 
examiner noted that the veteran's stroke would have to be 
considered a complication of hypertension.  The examiner 
opined that there was no evidence that the hypertension was 
related to his service-connected psychiatric disability.

A VA examiner provided a medical opinion regarding the 
veteran's hypertension in November 2002 after a thorough 
review of the claim files and available medical records.  It 
was noted that the medical records from the VA examinations 
in December 1946 and April 1953 were negative for any 
hypertension.  




When the veteran developed systemic lupus erythematosus in 
1969, he was also diagnosed with hypertension thought to be 
secondary to the renal pathology brought on by the lupus.  
The examiner indicated that psychiatric disorders were not a 
well documented cause of hypertension.  He concluded that it 
was not as least as likely as not that the veteran's service-
connected psychiatric condition caused his hypertension.   

A VA psychiatric examiner also reviewed the claims file and 
offered an opinion in November 2002.  He noted that the first 
documented episode of high blood pressure in July 1969 was 
more than 22 years from the onset of service-connected 
neurosis in December 1946.  Based on his review of the claims 
file and research citing to two recent medical papers he 
could not conclude that the veteran's anxiety disorder caused 
his hypertension.  The VA examiner also concluded that it was 
not possible to identify any aggravating effect of the 
anxiety disorder on the hypertensive disorder or on an "at 
least as likely as not" basis.  In the evidence of record, 
no treatment provider identified the veteran's anxiety 
disorder as either causing or aggravating his hypertension.  

Overall, the record is without any reliable competent medical 
evidence demonstrating an etiologic link between the 
veteran's hypertension and his service-connected generalized 
anxiety disorder.  The preponderance of the evidence is 
negative and against the claim of entitlement to secondary 
service connection for hypertension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right eye disorder

The veteran contends that the loss of sight in his right eye 
was due to hemorrhaging in it from the hypertension, or as 
secondary to his service-connected generalized anxiety 
disorder.  

VA examinations in 1946 and 1953 reported the eyes to be 
normal with no indication of any retinal abnormality.  

The first evidence of an eye disorder was in 1974, many years 
post service, when he had a branch retinal vein occlusion in 
the right eye treated with laser.  Prior to being 
hospitalized in February 1981 for treatment of a retinal 
detachment, he had a vitreous hemorrhage.  These treatment 
records do not link the right eye disorder to his service-
connected psychiatric disability.  

In November 2002 a VA psychiatric examiner reviewed the claim 
files prior to preparation of an opinion on a link between 
the veteran's service connected psychiatric condition and his 
right retinal detachment.  The examiner noted that the 
interval between onset of service-connected neurosis and 
documentation of detached retina in February 1981 was more 
than 34 years.  He indicated that a relationship, if any, 
between anxiety disorders and detached retinal conditions was 
obscure.  He concluded that there was no known mechanism to 
suggest a proximate relationship between an anxiety disorder 
and retinal detachment.  

The VA psychiatric examiner also stated that it was not 
possible to identify any aggravating effect of the anxiety 
disorder on retinal detachment in the veteran's individual 
case or on an 'at least as likely as not' basis.  His review 
of the claims file noted that no treatment provided 
identified the veteran's anxiety disorder as either causing 
or aggravating his retinal detachment.  

In December 2002 a VA physician reviewed the claim files and 
concluded that the branch retinal vein occlusion or the 
subsequent retinal detachment in his right eye were not 
related to his U. S. military service.  



Simply put, there is no competent medical evidence that the 
veteran currently has a chronic acquired right eye disorder 
related to his service-connected generalized anxiety 
disorder.  See Allen, supra.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic acquired 
right eye disorder as due to service-connected generalized 
anxiety disorder.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


Increased Evaluation

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  It should also be noted that 
different examiners, at different times, will not describe 
the same disability in the same language.  Reports of 
examination are to be interpreted in light of the whole 
recorded history.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F.3d 1327 (2003).  




However, the Board notes that the CAFC's decision in Kuzma 
appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  

In other words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions for rating mental disorders.  See 
Karnas, supra.  

The evaluation for the veteran's service-connected 
generalized anxiety disorder is based on the degree of 
impairment of his social and industrial adaptability.  For 
the period prior to November 7, 1996, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's PTSD.  VAOPGCPREC 3-00.  

Accordingly, only the old rating criteria will be considered 
in determining whether  an evaluation greater than 10 percent 
is warranted for the period prior to November 7, 1996.  For 
the period from November 7, 1996 the old or revised criteria 
may be considered to determine whether an evaluation greater 
than 10 percent is warranted.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM III-R 
(1987), DSM IV.

As previously noted, rating evaluations for psychiatric 
conditions are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  

A 10 percent evaluation has been in effect for a psychiatric 
disorder since the initial determination of service 
connection in August 1946 except for a period of recall to 
active duty from April 1951 to January 1953 and is a 
protected rating under 38 U.S.C. 1159.

As discussed above, the veteran went to a VA Mental Health 
Clinic in November 1992 at the suggestion of his service 
organization.  It was noted that he had not been there before 
and abruptly left when told that if he did not need care his 
evaluation could not be upgraded.

At a VA C&P mental disorders examination in April 1996 the 
veteran indicated he took medication for his nervous 
condition.  He had married for the third time in 
approximately 1967 and was still married.  He retired from 
work in 1987.  No significant problems were indicated at the 
time of examination.  A GAF score of 70, mild symptoms, was 
assigned.  

Treatment records reflect treatment for other disabilities.  
The only evidence in support of the veteran's claim consists 
of his statements regarding the severity of his psychiatric 
disability.  



The veteran did not report for a scheduled examination in 
November 1998 due to lack of transportation and asked that 
the examinations be rescheduled.  In mid-1999 the veteran 
suffered a stroke.  

In September 1999, after he suffered a massive stroke, the 
initial medical assessment for extended care for 
rehabilitative therapies shows that he was alert and oriented 
to person.  He appeared very angry and possibly depressed.  
Evaluation was difficult as the veteran did not cooperate 
during the examination.  His rehabilitation potential was 
thought to be poor as his anger might be a limiting factor. 

Although he had a VA C&P vascular examination in December 
1999 other examinations were cancelled as he was in a 
rehabilitation center due to his massive stroke and he was 
non-functional and non-verbal.

The evidence of record does not show that his symptoms of 
anger and possible depression after his massive stroke are 
related to his service-connected anxiety disorder but 
suggests, rather, that these are related to his residuals of 
a massive stroke.

In view of this and the absence of any evidence showing 
recent treatment for a psychiatric disability or related 
interference with his social function, the Board concludes 
that the weight of the evidence is against a claim for the 
assignment of a rating higher than the current 10 percent for 
the service-connected disability under the old criteria prior 
to November 7, 1996 and under either the old or new criteria 
as subsequent to November 7, 1996.

As a clear preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
extraschedular evaluation and obviously considered them; 
however, it did not grant the veteran increased compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation for generalized anxiety disorder.

The schedular criteria (prior and present) adequately 
compensate the veteran for the current nature and extent of 
severity of generalized anxiety disorder.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.



ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected generalized anxiety disorder 
is denied.

Entitlement to service connection for a chronic acquired 
right eye disorder as secondary to service-connected 
generalized anxiety disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans 327 F. 3d at 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   

The Board's review finds that the veteran has not been 
informed as to which evidence VA will provide and which 
evidence he is to provide with regard to his claim for 
entitlement to service connection for atherosclerotic 
occlusion of left middle cerebral artery, status post 
infarction, with right hemiplegia, aphagia and right 
homonomous hemianopsia.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for entitlement to service 
connection for atherosclerotic occlusion 
of left middle cerebral artery, status 
post infarction, with right hemiplegia, 
aphagia and right homonomous hemianopsia 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by the 
veteran's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the VBA AMC. 




	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



